Citation Nr: 1100445	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  08-11 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
disease (GERD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received 
sufficient to reopen the Veteran's claim for entitlement to 
service connection for schizophrenia, paranoid type, and, if so, 
entitlement to service connection for schizophrenia, paranoid 
type.

5.  Entitlement to a compensable evaluation for residuals of a 
laceration to the index finger, right hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2007 and June 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Colombia, South Carolina and Montgomery, Alabama, respectively.  

The Veteran was afforded a Board hearing, held by the 
undersigned, in June 2010.  A copy of the hearing transcript has 
been associated with the record.

The issues of entitlement to service connection for 
gastroesophageal disease (GERD), entitlement to service 
connection for hypertension, entitlement to service connection 
for posttraumatic stress disorder (PTSD), and entitlement to 
service connection for schizophrenia, paranoid type, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  In July 1981, the Board denied the Veteran's claim for 
entitlement to service connection for a psychiatric disorder.

2.  Evidence received since the July 1981 Board decision relates 
to an unestablished fact necessary to substantiate the claim for 
entitlement to service connection for schizophrenia, paranoid 
type.

3.  On examination, the Veteran's right index finger scar was 1.5 
centimeters in length, barely visible, well-healed, non-tender, 
not swollen, and without redness.  There was no instability, nor 
was there vascular or neurologic deficit in the index finger.  
The Veteran had good grasp and no loss of strength in his right 
hand.  Range of motion was as follows: at the MP joint the 
Veteran was able to extend to 0 degrees and flex to 90 degrees, 
at the proximal interphalangeal joint, he could extend to 0 
degrees and flex to 90 degrees.  At the distal interphalangeal 
joint, he could extend to 0 degrees and flex to 90 degrees. 


CONCLUSIONS OF LAW

1.  In July 1981, the Board denied service connection for a 
psychiatric disorder (now claimed as entitlement to service 
connection for schizophrenia, paranoid type); that decision is 
final.  38 U.S.C.A. § 7104(b) (West 2002).

2.  Evidence received subsequent to the July 1981 Board decision, 
with respect to entitlement to service connection for 
schizophrenia, paranoid type, is new and material; the claim for 
service connection for entitlement to service connection for 
schizophrenia, paranoid type, is therefore reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002), 38 C.F.R. § 3.156 (2010).

3.  The criteria for a compensable evaluation for residuals of a 
laceration to the index finger, right hand, have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1- 4.14, 4.118, Diagnostic Code 7805 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted 
under the Veterans Claims Assistance Act of 2000 (VCAA) require 
VA to notify claimants and their representatives of any 
information that is necessary to substantiate a claim for 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2010).  

First, the Board notes that new and material evidence has been 
received to reopen the Veteran's claim for entitlement to service 
connection for schizophrenia, paranoid type.  As such, any 
deficiency with regard to VCAA for this issue is harmless and 
non-prejudicial.  

Regarding the Veteran's increased rating claim, in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
Court held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  

In this case, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  A letter dated in March 2007, 
issued prior to the initial adjudication of his claim, informed 
the Veteran of the information necessary to substantiate his 
claim.  He was also informed of the evidence VA would seek on his 
behalf and the evidence he was expected to provide.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); 
Quartuccio, at 187.  The letter also informed the Veteran of the 
information necessary to establish an effective date or 
disability rating.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board is aware of the Court's recent decision in Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased- compensation claim, section § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life].  However, the Court's 
decision in Vazquez-Flores was recently vacated by the United 
States Court of Appeals for the Federal Circuit.  See Vazquez-
Flores v. Shinseki, 580 F. 3d. 1270 (Fed. Cir. 2009). 

Further, the claimant's service treatment records and pertinent 
post-service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  
While the Board notes that the Veteran, during his Board hearing, 
testified that VA treatment records from 1972 through 1974 may be 
outstanding (see Transcript, p. 20), these records are not 
pertinent to the Veteran's increased rating claim, in that 
treatment was received more than one year prior to his most 
recent claim (filed in February 2007).  As such, there is no 
indication in the record that any additional evidence, relevant 
to the issue decided herein, is available and not part of the 
claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded a VA 
examination to assess the current severity of his service-
connected finger disability in September 2009.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinion 
obtained in this case is adequate, as the examination report is 
predicated on a reading of pertinent medical records and provided 
findings relevant to the applicable rating criteria.  The 
examination noted above is therefore adequate upon which to base 
a decision.  Further, the duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See VAOPGCPREC 
11-95.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).






II. New and Material Evidence

The Board denied the Veteran's claim for service connection for a 
psychiatric disorder (now claimed as schizophrenia, paranoid 
type) in July 1981.  At that time, his claim was denied due to 
the fact that a psychiatric disorder was not shown to have been 
present during service, and "schizophrenic reaction" was first 
demonstrated nearly two years after separation from service.  See 
Board Decision, July 1981, p. 5.   The July 1981 Board decision 
is final.  See 38 U.S.C.A. § 7104(b).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).  Where a Veteran served 90 days or more during a period 
of war or during peacetime service after December 31, 1946, and a 
psychosis became manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.    

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2010).  The Court held 
that, in order to prevail on the issue of service connection on 
the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Prior unappealed decisions are final.  However, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2010).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2010).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether 
to reopen a claim, VA must assume the credibility of the 
aforementioned evidence which supports the Veteran's claim as 
required by Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the most recent final decision, 
in July 1981, included service treatment records and private 
treatment reports.  A September 1972 hospitalization report (in 
which the Veteran voiced complaints of nervousness and delusions 
were reported) was of record, as well as private reports that 
diagnosed the Veteran with schizophrenia.  

Since the prior final denial, new evidence has been added to his 
claims file.  The Veteran's file now contains private records 
from several facilities, additional VA outpatient treatment 
reports, and a June 2010 Board hearing transcript.  During the 
Veteran's Board hearing, he testified that, in March 1970, he was 
in a basement when someone threw down what he believed to be a 
live grenade.  Although it turned out to be a smoke grenade, the 
Veteran contended that he believed it to be an explosive.  See 
Transcript, pp. 5-7.

As noted above, evidence of record at the time of the July 1981 
decision did not demonstrate that the Veteran had a diagnosis of 
a schizophrenic disorder within one year of separation.  However, 
new evidence of record includes a private report from October 
2009 in which the Veteran's provider postulated that the 
Veteran's complaints of "nerves" may have indicated the 
presence of a schizophrenic disorder as early as 1968 (the year 
in which the Veteran began his period of active service).  The 
provider noted that the Veteran demonstrated behavioral health 
problems prior to entering the military.  Further, an in-service 
incident involving a grenade (discussed in more detail in the 
REMAND portion of this decision) was noted a possible basis for a 
nervous reaction, or could have been a "major aggravation of a 
condition [the Veteran] had at the time of induction."  See 
Private Report, p. 5.  As such, this report suggests that either 
(1) the Veteran had a psychiatric disorder prior to his service, 
which was aggravated as the result of service, or (2) that the 
Veteran's current psychiatric disorder may have been the result 
of an in-service incident which occurred on March 29, 1970.  See 
Private report, October 2009.  

As such, the June 2010 private medical report is new, in that it 
was not of record at the time of the prior, final denial in July 
1981.  Also, the Board finds that the June 2010 report is 
material as to the issue on appeal, in that by itself or when 
considered with previous evidence of record, to include service 
treatment records and his Board hearing testimony, the claims 
file now contains  evidence that to indicate that symptoms of a 
currently-diagnosed psychiatric disorder may have become manifest 
either prior to induction, or within one year after separation.  
Furthermore, this evidence, when considered with the evidence 
already associated with the claims folder and the other more 
recent evidence, raises a reasonable possibility of 
substantiating the claim.  Therefore, with regard to the 
Veteran's claim for entitlement to service connection for a 
schizophrenic disorder, paranoid type, new and material evidence 
has been received since the Board's July 1981 decision, and the 
Veteran's claim is reopened.  See 38 U.S.C.A. §§ 5108, 7104(b); 
38 C.F.R. § 3.156 (2010).




III.  Increased Rating

Disability evaluations are based upon the average impairment of 
earning capacity as contemplated by the schedule for rating 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3 (2010). 

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 
12 Vet. App 119 (1999).  The Court has also held that staged 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The relevant temporal focus for adjudicating an 
increased rating claim is on the evidence concerning the state of 
the disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.  In this 
case, the evidence of record does not establish additional, 
distinct time periods where the Veteran's service-connected 
disability resulted in symptoms that would warrant staged 
ratings.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with    38 C.F.R. § 4.25 
(2010).  However, the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14.  A claimant may not be 
compensated twice for the same symptomatology as "such a result 
would overcompensate the claimant for the actual impairment of 
his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (interpreting 38 U.S.C.A. § 1155).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, if a Veteran has separate and distinct manifestations 
attributable to the same injury, they should be compensated under 
different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7 (2010).  

When determining the severity of musculoskeletal disabilities 
such as the issue on appeal, which are at least partly rated on 
the basis of range of motion, VA must also consider the extent 
the Veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due to 
the extent of pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare up," 
such as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995),  see also 38 C.F.R. §§ 
4.40, 4.45 (2010).

In this case, the Veteran's first finger scar is non-compensably 
rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.  
Diagnostic Code 7805 indicates that scars should be rated on 
limitation of function of affected part.  Parenthetically, the 
Board notes that the regulations pertaining to rating skin/scar 
disabilities were revised, effective October 23, 2008.  However, 
those revised provisions are applicable only to claims received 
on or after October 23, 2008.  Because the current claim was 
received prior to that date, those revisions do not apply in this 
case. 73 Fed. Reg. 54708 (Sept. 23. 2008).

Scars, other than head, face, or neck, that are deep or that 
caused limited motion warrant a 10 percent rating if the area or 
areas exceed 6 square inches (39 sq. cm).  In order for a 20 
percent rating to be warranted, the area or areas must exceed 12 
square inches (77 square centimeters).  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2010).

Scars, other than head, face, or neck, that are superficial and 
that do not cause limited motion warrant a 10 percent rating for 
area or areas of 144 square inches (929 sq. cm.) or greater.  A 
superficial scar is one not associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802 (2010).

A 10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the scar.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2010).

A 10 percent rating is assigned for scars which are superficial 
and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2010).

And, as noted above, scars may also be rated based on limitation 
of function of the affected part.  38 C.F.R. § 4.118, DC 7805 
(2010).

The Veteran contends that his scar warrants a higher rating due 
to chronic pain and numbness.  However, the Veteran has not been 
shown to have limitation of function due to his scar.

In conjunction with the Veteran's claim for an increased rating 
for his right index finger disability, he was afforded a VA 
examination in September 2009.  The examiner noted a review of 
the claims file, as well as the Veteran's statement with regard 
to the purported grenade incident which led to his service-
connected disability.  The Veteran reported a sharp, constant 
pain in the area of his injury (dorsolateral aspect of right 
index finger, extending proximally).  Daily flare-ups were 
reported, but he was unable to describe the length of each flare-
up.  No incapacitating episodes were reported within the last 12 
months, and there was no history of malignancy.  The examiner 
noted that the Veteran's right hand was his dominant hand.

On examination, there was a 1.5 cm, curved, barely visible scar 
on the dorsum of the mid-proximal phalanx, right index finger, 
which was well-healed, non-tender, not swollen, and with no 
redness.  There was no instability, nor was there vascular or 
neurologic deficit in the index finger.  In fact, testing 
revealed excellent sensation.  The Veteran had good grasp and no 
loss of strength in his right hand.  Range of motion was as 
follows: at the MP joint the Veteran was able to extend to 0 
degrees and flex to 90 degrees, at the proximal interphalangeal 
joint, he could extend to 0 degrees and flex to 90 degrees.  At 
the distal interphalangeal joint, he could extend to 0 degrees 
and flex to 90 degrees.  X-rays revealed small calcifications in 
the region of the metacarpophalangeal joint, consistent with 
early degenerative joint disease.

The examiner opined that the Veteran experienced little to no 
disability from his healed laceration.  Instead any existing 
disability was due to degenerative joint disease, and that no 
relationship between the two disorders was evident.  See VA 
examination report, September 2009.  

Although the Board has reviewed the VA outpatient treatment 
reports, as well as private treatment within the Veteran's 
record, the findings above represent the worst objective 
symptomatology shown during the appellate period.  As such, 
because no limitation of motion was present on objective testing, 
a compensable evaluation is not warranted under Diagnostic Code 
7805.

Nevertheless, the Board has also considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes.  The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code 
may be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  Thus, the Board has considered the 
propriety of assigning a higher, or separate, rating under 
another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

Based on the evidence of record, the Board finds that a 
compensable rating for the Veteran's scar is not warranted.  
There is no indication that the Veteran's scar is deep or 
unstable.  There was no pain on examination.  The scar covered an 
area less than 1 square inch.  Objective testing demonstrated 
that there was no loss of function as a result of the scar.  A 
comparison between these findings and the criteria listed above 
reflects that the Veteran's symptoms do not correspond to 
symptoms contemplated by the compensable ratings in Diagnostic 
Codes 7801 through 7805.

Further, while under Diagnostic Code 5229, limitation of motion 
of the index or long finger warrants a 10 percent disability 
rating for a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, with 
the finger flexed to the extent possible, or; with extension 
limited by more than 30 degrees, no limitation of function of the 
hand or index finger has been shown.

With respect to the first prong of Thun v. Peake, 22 Vet App 111 
(2008), the evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected disability is inadequate.  A 
comparison between the level of severity and symptomatology of 
the Veteran's scar with the established criteria found in the 
rating schedule shows that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Additionally, there is no evidence that the Veteran's scar 
interferes with occupational duties or daily activities.  In this 
regard, the level of severity of the Veteran's scar is 
contemplated in the current disability evaluation discussed 
above.  The Board, therefore, has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

The Board has also considered his statements that his disability 
warrants a higher rating.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while the latter is a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  During his Board 
hearing, he testified that his finger hurts "every day."  See 
Transcript, p. 19.  He is not, however, competent to identify a 
specific level of disability of his disability according to the 
appropriate diagnostic code.  Such competent evidence concerning 
the nature and extent of the Veteran's service-connected right 
index finger disability has been provided by the VA examiner who 
has examined him during the current appeal and who has rendered a 
pertinent opinion in conjunction with the evaluation.  The 
medical findings (as provided in the examination report) directly 
address the criteria under which this disability is evaluated.  
As such, the Board finds these records to be the only competent 
and probative evidence of record and thus, are accorded greater 
weight than any of the Veteran's subjective evidence of 
complaints of increased symptomatology.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  

In light of the foregoing, the Board finds that a higher rating 
is not warranted on any basis for the Veteran's residuals of a 
laceration to the index finger, right hand.  In determining 
whether higher ratings are warranted for service-connected 
disability, VA must determine whether the evidence supports the 
Veteran's claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert, 1 Vet. App. at 49.  In this case, 
the preponderance of the evidence is against a compensable rating 
for residuals of a laceration to the index finger, right hand.  
Accordingly, the Veteran's claim must be denied.


ORDER

New and material evidence has been presented to reopen a service 
connection claim for schizophrenia, paranoid type; the claim for 
entitlement to service connection for schizophrenia, paranoid 
type, is therefore reopened.

Entitlement to a compensable evaluation for residuals of a 
laceration to the index finger, right hand, is denied.


REMAND

Although the Board regrets any further delay in adjudicating the 
Veteran's remaining claims, these issues must be remanded for 
further development pursuant to the duty to assist.

Regarding the Veteran's PTSD claim, service connection for PTSD 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304(f) (2010).  Here, 
a private report, dated October 2009, provided a diagnosis of 
PTSD.  See Private report, pp. 11, 14.

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the claimed 
stressor actually varies depending on whether it can be 
determined that the Veteran "engaged in combat with the enemy." 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(d) (2010).  If 
it is determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and the 
claimed stressors are related to combat, the Veteran's lay 
testimony regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary. 38 
C.F.R. § 3.304(f) (2009).  If, however, VA determines either that 
the Veteran did not engage in combat with the enemy or that he 
did engage in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates his 
testimony or statements.  See Zaryck v. Brown, 6 Vet. App. 91 
(1993);  See also Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In this case, the Veteran's stressor statement consists of the 
in-service grenade incident.  Here, the RO made an attempt to 
verify the Veteran's stressor by contacting the Department of the 
Army and obtaining Line of Duty reports.  A response, received in 
April 2008, indicated a lack of information required to verify 
stressor in connection with a PTSD claim.  The notice stated that 
the information requested was not a matter of record.  

The Board notes that the Veteran has provided testimony with 
regard to his claimed stressor.  During the June 2010 Board 
hearing, he testified about the March 1970 grenade incident, and 
went so far as to provide the exact date (March 29, 1970).  
Alhtough the RO requested any relevant information from the Army 
in the Line of Duty reports, it does not appear that the 
Veteran's stressor information has been submitted to the U.S. 
Army and Joint Services Records Research Center (JSRRC).  Per 
JSRRC guidelines, the Veteran provided a detailed account of the 
event, along with the exact date of the event.  On remand, the 
AMC should contact the JSRRC and request any information 
available to corroborate the Veteran's claimed in-service 
stressor.

Moreover, the Board notes that the Court has held that claims for 
service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities. Clemons v. Shinseki, 
23 Vet. App 1 (2009).  In this case, the Veteran has been 
documented as having various psychiatric disorders, including 
PTSD and schizophrenia.  Therefore, the Board has re-
characterized the issue as entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD.

With regard to the Veteran's claim for entitlement to service 
connection for schizophrenia, paranoid type, the Board notes 
again that a private medical report, dated in October 2009, noted 
that the Veteran's current diagnosis of schizophrenia may have 
pre-dated his entry into service and, further, may have been 
permanently aggravated beyond normal progression therein.  The 
provider further theorized that, if the disorder did not preexist 
the Veteran's active service, that it may have been triggered as 
a result of stressful incidents in service, to include the March 
1970 grenade incident.  

As such, the Board notes that the Veteran has not been afforded a 
VA psychiatric examination in connection with his claim for 
entitlement to service connection for schizophrenia, paranoid 
type.   Following the attempt to verify the Veteran's PTSD 
stressor event, the RO should provide the Veteran with a VA 
psychiatric examination to determine whether the Veteran's 
current diagnosis of either PTSD, schizophrenia, or any other 
currently-diagnosed psychiatric disorder is related to his period 
of active service.  In the case of schizophrenia, if found to 
have preexisted service, the examiner should opine as to whether 
the disorder was permanently aggravated beyond its normal 
progression during the Veteran's period of active duty.

With regard to the Veteran's claims for entitlement to service 
connection for hypertension and GERD, the Board notes that the 
Veteran has claimed that each is secondary to, or aggravated by, 
his psychiatric disorders.  While the RO found that neither 
disorder was directly related to his period of active service, an 
opinion as to whether either disorder is related to a diagnosed 
psychiatric disorder has not been obtained.  As such, these 
issues are inextricably intertwined with the Veteran's claimed 
psychiatric disorders.  

The Court has held that when a determination on one issue could 
have a significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is required 
to decide those issues together.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  As such, the claims of entitlement to service 
connection for GERD and hypertension must be deferred, as a 
determination regarding the remanded issues of PTSD and 
schizophrenia could have an impact on these secondary claims.  
The Board therefore finds these issues to be inextricably 
intertwined. 


Therefore, the VA psychiatric provider should provide an opinion 
as to whether GERD or hypertension was caused by, or permanently 
aggravated beyond normal progression by, any currently-diagnosed 
psychiatric disorder.  If the examiner is unable to render such 
an opinion, the RO should provide an additional examination in 
the appropriate specialty.  Following the adjudication of the 
Veteran's claims for PTSD and schizophrenia, the Veteran's claims 
for service connection for GERD and hypertension should be 
readjudicated accordingly.

Finally, during his Board hearing, the Veteran noted that 
treatment records from the Tuskegee VA Medical Center (VAMC), 
from 1972-1974, are outstanding.  Where VA has constructive and 
actual knowledge of the availability of pertinent reports in the 
possession of the VA, an attempt to obtain those reports must be 
made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding 
that documents which were not actually before the adjudicators 
but had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the Secretary 
and the Board and should be included in the record").   
Therefore, on remand, records from the Tuskegee VAMC, from 1972-
1974, should be obtained to the extent available.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the Tuskegee 
VAMC and request copies of the Veteran's 
outstanding treatment records, with a focus 
on records from 1972-1974.  If any of the 
pertinent records are not available, or if 
the search for the records yields negative 
results, that fact should clearly be 
documented in the claims file.  

2.  The AMC should review the Veteran's 
claims file and prepare a summary of all 
the claimed stressors, to include the 
grenade incident which purportedly occurred 
on March 29, 1970.  

This summary, a copy of the Veteran's DD 
214, and all associated service documents 
should be sent to the U.S. Army Joint 
Service Records Research Center (JSRRC), 
Kingman Building, Room 2C08, 7701 Telegraph 
Road, Alexandria, VA 22315-3802, in 
addition to any other appropriate agency 
for verification of the alleged stressful 
events in service.  The JSRRC should be 
provided with a copy of any information 
obtained above and should be requested to 
provide any additional information that 
might corroborate the Veteran's alleged 
stressor(s).  A search of unit and 
organizational histories should be 
consulted in an effort to verify this 
information.  This search should include 
the time period in and around March 29, 
1970.

3.  Following completion of the development 
in the paragraph above, the Veteran should 
be afforded a psychiatric examination to 
determine whether any currently-diagnosed 
disorders, to include PTSD and 
schizophrenia, are etiologically related to 
his period of active service.  The examiner 
is requested to review all pertinent 
records associated with the claims file.  
Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  

For each diagnosis identified, the 
examiner should state whether it is at 
least as likely as not that the disorder 
manifested in service or is otherwise 
causally or etiologically related to the 
Veteran's military service.  In the case 
of schizophrenia, the examiner must 
opine as to whether the Veteran's 
disorder preexisted his period of 
active service and, if so, whether the 
disorder was permanently aggravated 
beyond its normal progression as a 
result of active service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a certain 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
such a conclusion as it is to find against 
it.)

Further, the examiner should opine as to 
whether the Veteran's current diagnoses of 
GERD and hypertension were caused by, or 
permanently aggravated beyond their normal 
progression by, any currently-diagnosed 
psychiatric disorder (and those disorders 
shall be so listed).  If the examiner is 
unable to provide an etiological 
opinion with regard to GERD and 
hypertension, that should be so noted 
and the RO must obtain an additional 
VA examination in the appropriate 
specialty in order to obtain an 
etiological opinion for each claimed 
disorder.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be readjudicated.  
If any claim remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


